Citation Nr: 1546411	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability (diagnosed as spinal bifida occulta with grade 1 spondylolithesis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board issued a decision which, in relevant part, denied entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a joint motion for partial remand (JMPR) of the claim of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.  (The issues of entitlement to an extraschedular evaluation for the Veteran service-connected back disability and entitlement to a total disability rating based on individual unemployability (TDIU) had previously been remanded by the Board and were not at issue before the Court.  They have not yet returned to the Board.)  The increased rating claim is again before the Board subsequent to that JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court remanded this matter in May 2015 for further adjudication, to include more detailed discussion of relevant evidence, including the Veteran's reports and opinions as a medical professional, regarding the symptoms and functional impairments associated with the Veteran's lumbar spine disability.  The most recent VA examination addressing the pertinent medical questions is from June 2011 and is now too old to adequately evaluate the current state of the Veteran's lumbar spine disability.  An updated examination is in order.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination); see also May 2014 Written Brief Presentation (requesting a new VA examination).

Moreover, the most recent VA treatment records associated with the claims file are from May 2011.  It appears likely that there are relevant VA treatment records that have not yet been associated with the claims file.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For this reason too, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Columbia, South Carolina for the period from May 2011 to the present.

2.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a medical examination to assess the severity of lumbar spine disability.

3.  Thereafter, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




